*1202Appeal from a judgment of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered July 20, 2006 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the CPLR article 78 petition seeking to annul respondent’s determination to create a new class of membership in the Crag Burn Golf Club, Inc. (Club), a not-for-profit corporation (see generally Suburban Scholastic Council v Section 2 of N.Y. State Pub. High School Athletic Assn., Inc., 23 AD3d 728, 730 [2005]). According to the Club’s constitution, there are several different classes of membership, including a class of Resident members that is not to exceed 250. The constitution further provides that respondent may designate new classes subject to the provisions of the constitution and bylaws. Petitioner contends that respondent violated the Club’s constitution and bylaws by creating a new “Conditional” class of members because respondent in effect increased the number of Resident members to more than 250. We reject that contention. Although Conditional members enjoy the same access to the golf facilities as Resident members, they do not have voting rights or the right to hold office. The Conditional members therefore are not considered Resident members, and respondent’s designation of the new class of members did not impermissibly increase the number of Resident members to more than 250. The court also properly determined that respondent substantially complied with any notice requirement before adopting the resolution. Present— Gorski, J.P., Martoche, Centra, Lunn and Green, JJ.